Exhibit 10.8

EXECUTION VERSION

STOCK PURCHASE AND INVESTOR RIGHTS AGREEMENT

THIS STOCK PURCHASE AND INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as
of December 7, 2011, by and between PS Holdings of Delaware, LLC—Series A, a
Delaware limited liability company (“Investor”), and Pacific Sunwear of
California, Inc., a California corporation (the “Company”). Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to such
term in Section 6M hereof.

WHEREAS, Investor and/or its Affiliates has extended to the Company a term loan
pursuant to that certain Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), by and among the Company, as borrower, the guarantors named
therein, PS Holdings Agency Corp., a Delaware corporation, as agent, and the
other lenders party thereto;

WHEREAS, concurrently with the consummation of the transactions contemplated by
the Credit Agreement, Investor desires to purchase from the Company, and the
Company desires to sell to Investor, 1,000 shares of Convertible Series B
Preferred Stock of the Company, $.01 par value (the “Series B Preferred Stock”),
upon the terms and subject to the conditions set forth herein; and

WHEREAS, the Company and Investor desire, for their mutual benefit and
protection, to set forth in this Agreement certain of their respective rights
and obligations with respect to the capital stock of the Company (whether Series
B Preferred Stock or the Company’s common stock, $.01 par value (the “Common
Stock”), into which the Series B Preferred Stock is convertible, and whether
outstanding or issued or acquired hereafter, including all shares of capital
stock of the Company issuable upon the exercise of warrants, options or other
rights to acquire shares of capital stock of the Company, or upon the conversion
or exchange of any security) (collectively, the “Shares”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1.     Purchase and Sale of the Series B Preferred Stock; Closing.

1A.     Purchase and Sale of the Preferred Stock. Prior to the Closing (as
defined below), the Company shall have designated one thousand (1,000) shares of
the Series B Preferred Stock in accordance with the Certificate of Determination
of Preferences of Series B Preferred Stock attached hereto as Exhibit A (the
“Certificate of Determination”) and shall have authorized the sale and issuance
of such Series B Preferred Stock to Investor at a purchase price of $100.00 per
share of Series B Preferred Stock.

At the Closing and upon the terms and subject to the conditions set forth in
this Agreement, the Company shall issue and sell to Investor, and Investor shall
purchase from the Company, 1,000 shares of Series B Preferred Stock at a price
per share equal to $100.00. The aggregate purchase price for all such shares of
Series B Preferred Stock issued and sold by the Company, and purchased by
Investor, shall be $100,000.00 (the “Total Purchase Price”).



--------------------------------------------------------------------------------

1B.     The Closing. Upon the terms and subject to the conditions contained in
this Agreement, the closing of the purchase and sale of the Series B Preferred
Stock hereunder (the “Closing”) shall take place at the offices of Kirkland &
Ellis LLP, 555 California Street, 27th Floor, San Francisco, California, on the
date hereof simultaneous with the execution of this Agreement. At the Closing,
Investor shall deliver the Total Purchase Price to the Company by wire transfer
of immediately available funds to a bank account designated in writing by the
Company and, upon receipt of the Total Purchase Price, the Company shall deliver
to Investor (i) certificates representing the shares of Series B Preferred Stock
purchased by Investor from the Company hereunder and (ii) evidence of the due
and effective filing, effective as of no later than the date hereof (and, in any
event, prior to the effectiveness of the Closing hereunder), of the Certificate
of Determination with the Secretary of State of the State of California.

Section 2.     Representations and Warranties of the Company.

As a material inducement to Investor to enter into this Agreement and purchase
the Series B Preferred Stock hereunder, the Company hereby represents and
warrants to Investor as follows:

2A.     Organization, Good Standing, Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California.

2B.     Authorization. The Company has the corporate power and authority to
carry on its business as now conducted and presently proposed to be conducted.
The Company has the corporate power and authority to enter into this Agreement
and to perform its obligations under, and consummate the transactions
contemplated by, this Agreement. The execution, delivery and performance by the
Company of this Agreement and the adoption and filing of the Certificate of
Determination and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate actions on the part
of the Company, and no further approval or authorization in connection herewith
or therewith is required on the part of the Company or its shareholders pursuant
to the Articles, Bylaws, applicable law, the listing requirements of Nasdaq or
otherwise.

2C.     Enforceability. This Agreement constitutes a valid and legally binding
obligation of Company, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

2D.     No Conflicts. None of the execution and delivery by the Company of this
Agreement, the consummation of the transactions contemplated herein or the
Company’s performance of and compliance with the terms and provisions hereof
will: (i) violate or conflict with any provision of the Articles of
Incorporation or Bylaws; (ii) violate any law, regulation, order, writ,
judgment, injunction, decree or permit applicable to the Company; (iii) violate
or materially conflict with any contractual provisions of, or cause an event of
default or give rise to any right of acceleration under, any indenture, loan
agreement, mortgage, deed of trust, contract or other

 

2



--------------------------------------------------------------------------------

agreement or instrument to which the Company is a party or by which the Company
or any of the Company’s properties may be bound; or (iv) result in or require
the creation of any lien, security interest or other charge or encumbrance
(other than those contemplated in or in connection with this Agreement) upon or
with respect to the Company’s properties.

2E.     Valid Issuance of Series B Preferred Stock. The Series B Preferred
Stock, when duly issued, delivered and paid for as provided herein, will be duly
and validly issued, fully paid and nonassessable, and will be free of
restrictions on transfer other than restrictions on transfer under this
Agreement, the Articles of Incorporation and the Certificate of Determination.

2F.     Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or other
Person is required in connection with the execution, delivery or performance of
this Agreement by the Company.

2G.     Capitalization. As of December 6, 2011, the Company’s authorized capital
stock consists of 170,859,375 shares of Common Stock and 5,000,000 shares of
Preferred Stock, $.01 par value (the “Preferred Stock”). As of the date hereof,
67,401,389 shares of Common Stock were issued and outstanding, no shares of
Preferred Stock (other than the Series B Preferred Stock issued to Investor
hereunder) were issued and outstanding, and 3,978,690 stock options and other
Common Stock Equivalents were issued and outstanding under the Company’s
restricted stock and stock option plans. There are no securities of the Company
of any kind or class having power generally to vote in the election of directors
authorized or outstanding other than the Common Stock and the Series B Preferred
Stock to be issued to Investor hereunder, and there are no other classes of
capital stock of the Company outstanding other than the Common Stock, the Series
A Junior Participating Preferred Stock of the Company and the Series B Preferred
Stock to be issued to Investor hereunder. The outstanding shares of Common Stock
are duly authorized, validly issued, fully paid and non-assessable. There are no
preemptive rights other than as set forth in Section 4D of this Agreement or
other outstanding rights, options, warrants, conversion rights or agreements or
commitments of any character relating to the Company’s authorized and issued or
unissued shares of capital stock, and the Company has not issued any debt
securities, other securities, rights or obligations that are currently
outstanding and convertible into or exchangeable for, or giving any Person a
right to subscribe for or acquire, capital stock of the Company. The
representations and warranties set forth in this Section 2G are a material
inducement to Investor to enter into this Agreement, and to the extent the
representations and warranties set forth in this Section 2G are inaccurate in
any respect, the number of shares of Conversion Stock into which the Series B
Preferred Stock is convertible will be equitably adjusted upward (but not
downward), if necessary, such that the number of shares of Conversion Stock into
which the Series B Preferred Stock was convertible, as of the date hereof,
equals, in the aggregate, a number of shares of Conversion Stock equal to 19.99%
of the number of shares of Common Stock outstanding as of the date hereof, and
the Company shall take all actions necessary to cause such equitable adjustment
to be made.

2H.     Board Approvals. The Company’s Board of Directors (the “Board”) has
granted all necessary approvals under the Company’s constituent documentation
and the California General Corporation Law with respect to the acquisition and
conversion of the Series B Preferred Stock by Investor.

 

3



--------------------------------------------------------------------------------

2I.     No Registration Requirement. None of the Company, its subsidiaries or
any of their respective Affiliates has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Securities Act) that is or would be integrated
with the issuance of the Series B Preferred Stock in a manner that would require
the registration under the Securities Act of the Series B Preferred Stock or
(ii) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) in connection
with the offering of the Series B Preferred Stock or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
Assuming the accuracy of the representations and warranties of Investor in
Section 3C hereof, it is not necessary in connection with the offer, sale and
delivery of the Series B Preferred Stock to Investor in the manner contemplated
herein to register any of the Series B Preferred Stock under the Securities Act.

Section 3.     Representations and Warranties of Investor.

As a material inducement to the Company to enter into this Agreement and
transfer the Series B Preferred Stock hereunder, Investor hereby represents and
warrants to the Company as follows:

3A.     Enforceability. This Agreement has been duly authorized, executed and
delivered by Investor and constitutes a valid and legally binding obligation of
Investor, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

3B.     No Conflicts. The execution, delivery and performance of this Agreement
by Investor does not (i) conflict with, violate or result in the breach of, any
agreement, instrument, order, judgment, decree, law or governmental regulation
to which Investor is a party or is subject or (ii) violate or materially
conflict with any contractual provisions of, or cause an event of default or
give rise to any right of acceleration under, any indenture, loan agreement,
mortgage, deed of trust, contract or other agreement or instrument to which
Investor is a party or by which Investor or any of Investor’s properties may be
bound

3C.     Investment. Investor is acquiring the Series B Preferred Stock purchased
hereunder or acquired pursuant hereto for its own account with the present
intention of holding such securities for purposes of investment, and has no
intention of selling such securities in a public distribution in violation of
the federal securities laws or any applicable state securities laws. Investor is
an “accredited investor” within the meaning of Rule 501 promulgated under the
Securities Act, is sophisticated in financial matters and is able to evaluate
the risks and benefits of the investment in the Series B Preferred Stock and is
able to bear the economic risk of its investment in the Series B Preferred Stock
for an indefinite period of time because such securities have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

 

4



--------------------------------------------------------------------------------

Section 4.     Covenants.

4A.     Board Composition.

(i)     Investor shall initially have the right to designate two directors
(each, a “GGC Appointee”) who shall be appointed to the Board (and the Company
shall cause their appointment to the Board) as of the Closing hereunder in the
two seats currently vacant on the Board. The initial GGC Appointees shall be
Joshua Olshansky, who shall be designated a Class I director of the Company, and
Neale Attenborough, who shall be designated a Class III director of the Company.

(ii)     The Company will permit the holders of a majority of the outstanding
Series B Preferred Stock to elect such directors to serve on the Board as is
provided in the Certificate of Determination. Without limiting the rights and
remedies of such holders, and notwithstanding the provisions of the Certificate
of Determination to the contrary, in the event such directors are not so elected
then, subject to Sections 4A(iv), in connection with each meeting of
shareholders at which directors in the same class year as a GGC Appointee are to
be elected to serve on the Board, the Company shall take all necessary steps to
nominate the GGC Appointee then up for election (or such alternative persons who
are proposed by Investor and notified to the Company on or prior to any date set
forth in the Company’s constituent documents or applicable law for Board
nominees) and to use its reasonable best efforts to cause the Board to
unanimously recommend that the shareholders of the Company vote in favor of such
GGC Appointee for election to the Board. If, for any reason, a candidate
designated as a GGC Appointee is determined to be unqualified to serve on the
Board because such appointment would constitute a breach of the Board’s
fiduciary duties or applicable law, Investor shall have the right to designate
an alternative GGC Appointee to be so appointed and the provisions of this
Section 4A(ii) shall apply, mutatis mutandis, to such alternative GGC Appointee.

(iii)     Each appointed or elected GGC Appointee will hold his or her office as
a director of the Company for such term as is provided in the Company’s
constituent documents or until his or her death, resignation or removal from the
Board or until his or her successor has been duly elected and qualified in
accordance with the provisions of this Agreement, the Company’s constituent
documents and applicable law. If any GGC Appointee ceases to serve as a director
of the Company for any reason during his or her term, the vacancy created
thereby shall be filled, and the Company will use its reasonable best efforts to
cause the Board to fill such vacancy, with a replacement designated by Investor.

(iv)     Investor shall have the right to designate two GGC Appointees pursuant
to this Section 4A until such time as the number of shares of Underlying Stock
then held by Investor, together with its Affiliates, is less than 66.67% of the
aggregate number of shares of Underlying Stock held by Investor, together with
its Affiliates, immediately following the Closing. Investor shall have the right
to designate one GGC Appointee pursuant to this Section 4A until such time as
the number of shares of Underlying Stock then held by Investor, together with
its Affiliates, is less than 33.33% of the aggregate number of shares of
Underlying Stock held by Investor, together with its Affiliates, immediately
following the Closing. Thereafter, the right of Investor to designate any GGC
Appointees hereunder shall terminate and Investor shall use commercially

 

5



--------------------------------------------------------------------------------

reasonable efforts to cause any GGC Appointees then serving as directors to
resign if requested by the Company in writing to do so. In the event that
Investor shall have the right to designate only one GGC Appointee in accordance
with this Section 4A(iv), Investor shall have the right to designate which of
the two GGC Appointees shall remain as the single GGC Appointee.

(v)     The Company shall provide the same reimbursement of expenses incurred by
each GGC Appointee, and the same rights and benefits of indemnity to each GGC
Appointee, as are provided to other non-employee directors on the Board;
provided that the GGC Appointees shall be provided any retainers, including
meeting fees, or other cash compensation or equity compensation for their
service on the Board or any committee thereof. The Company acknowledges that
certain directors (including the GGC Appointees) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by other
sources with respect to such directors’ association with the Company and its
subsidiaries (“Other Indemnitors”). Notwithstanding the existence of any Other
Indemnitor with respect to any director, the Company shall be the indemnitor of
first resort (i.e., the Company’s obligations for indemnification and expense
advancement to a director are primary and any obligations of any Other
Indemnitor to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by a director are secondary), with respect to
any such directors’ association with the Company and its subsidiaries. The
Company further agrees that no advancement or payment by the Other Indemnitors
on behalf of any director with respect to any claim for which such director has
sought indemnification from the Company shall affect the foregoing, and such
Other Indemnitors shall have a right of contribution and/or be subrogated to the
extent of any such advancement or payment to all of the rights of recovery of
such director against the Company. The Other Indemnitors shall be express third
party beneficiaries of the terms of this Section 4A(v).

(vi)     For the avoidance of doubt, any members of the Board elected pursuant
to Section 5(a) of the Certificate of Determination shall be deemed to satisfy
in whole or in part, as applicable, Investor’s right to designate the GGC
Appointee(s) under this Section 4A.

4B.     Notice of Dividends. At any time when the Company declares any dividend
on its Common Stock, it shall give notice to Investor of any such declaration
not less than 35 days prior to the related record date for payment of the
dividend so declared.

4C.     Transfers. Subject to compliance with applicable federal or state
securities laws, the Series B Preferred Stock and the Conversion Stock issuable
upon conversion of the Series B Preferred Stock shall be freely transferable.

4D.     Preemptive Rights. Without duplication of the rights set forth in
Section 7 of the Certificate of Determination, upon any issuance for cash of any
equity securities or any securities or instruments containing options or rights
to acquire any equity securities or any securities or rights to acquire
securities that are convertible or exchangeable into, or exercisable for or
into, any equity securities of the Company for cash, subject to obtaining any
required approval of the Company’s shareholders to comply with NASDAQ Rule 5635,
if Investor and its Affiliates still collectively hold at least 33.33% of the
total number of shares of Underlying Stock that Investor and its Affiliates
collectively hold immediately after the Closing hereunder, Investor (or any
Affiliate who is a transferee thereof) shall have additional subscription rights
(at the same per “unit” price being paid by other Persons for such securities,
instruments or rights) allowing Investor (or such Affiliate who

 

6



--------------------------------------------------------------------------------

is a transferee thereof) to maintain its proportionate, as-if-converted
ownership interest in the Company based on the number of shares of Common Stock
outstanding immediately prior to such issuance. For the avoidance of doubt,
obtaining such approval shall be a condition for the Company to undertake any
issuance subject to this Section 4C. In the event that any issuance subject to
this Section 4C involves a public or Rule 144A offering, Investor and the
Company shall negotiate in good faith as to the provision of such subscription
rights so as not to materially delay or jeopardize the success of such public
offering. The foregoing shall not apply to any issuance of Excluded Securities.

4E.     Consent Upon Certain Issuances. So long as Investor and its Affiliates
collectively hold at least 33.33% of the total number of shares of Underlying
Stock that Investor and its Affiliates collectively hold immediately after the
Closing hereunder, the Company shall not issue any Qualifying Employee or
Director Stock consisting of any stock option or stock purchase right with an
exercise price, or consisting of a grant of shares where the amount of the grant
is denominated in dollars and the number of shares granted is determined by
reference to a share price, in either case that is lower than the closing price
per share of Common Stock on the date of grant, without, in either such case,
the prior written consent of the holders of a majority of the then outstanding
shares of Series B Preferred Stock (not to be unreasonably withheld, delayed or
conditioned).

4F.     Affiliate Transactions. Until the time at which Investor and its
Affiliates collectively hold less than 33.33% of the total number of shares of
Underlying Stock that Investor and its Affiliates collectively hold immediately
after the Closing, any issuance of shares of Common Stock to, or repurchase of
any shares of Common Stock from, any Affiliate, other than Excluded Securities,
shall be on terms no less favorable to the Company than those obtainable by a
party who is not an Affiliate.

4G.     HSR Act Compliance. If at any time Investor determines that a
notification under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder (the “HSR Act”),
is required or desirable in connection with the contemporaneous or future
conversion of any shares of Series B Preferred Stock by Investor, the Company
shall reasonably cooperate with Investor by (i) promptly effecting all necessary
notifications and other filings under the HSR Act that are required to be made
by the Company and (ii) responding as promptly as reasonably practicable to all
inquiries or requests received from the United States Federal Trade Commission
(the “FTC”), the Department of Justice (“DOJ”) or any other governmental
authority in connection with such notifications and other filings. For the
avoidance of doubt, nothing in this Section 4G shall require that the Company or
any of its subsidiaries commit to any divestiture, license or hold separate or
similar arrangement with respect to the business, assets or properties of the
Company or any of its subsidiaries. Any such notifications and responses by the
Company will be in full compliance with the requirements of the HSR Act. The
Company shall, to the extent legally permissible, keep Investor reasonably
apprised of the status of any communications with, and any inquiries or requests
for additional information from, the FTC, the DOJ or such other governmental
authority.

4H.     Issuances of Series B Preferred Stock. Except for the shares of Series B
Preferred Stock issued pursuant to this Agreement, the Company shall not issue
or sell any shares of Series B Preferred Stock or any other securities
convertible into or exchangeable for Series B Preferred Stock without the prior
written consent of Investor.

 

7



--------------------------------------------------------------------------------

4I.     No Inconsistent Agreements. The Company will not enter into any
agreement, arrangement or commitment that would conflict with, or otherwise
result in the Company being unable to fully and timely perform, the Company’s
obligations under this Agreement, the Certificate of Determination, the
Registration Rights Agreement, dated as of the date hereof, by and between
Investor and the Company, the Credit Agreement or the agreements and instruments
executed in connection with any of the foregoing.

Section 5.     Standstill and Transfer Restriction.

5A.     During the Standstill Period, Investor shall not, and shall cause its
Affiliates directors, officers and employees to not, assist or form a group
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, or act in concert or participate with or encourage other persons to,
directly or indirectly: (A) acquire, or seek, agree or offer to acquire, by
means of a purchase, tender or exchange offer, business combination or in any
other manner, beneficial ownership of any equity securities of the Company or
its subsidiaries, including rights or options to acquire such ownership;
(B) seek or propose to influence, advise, change or control the management,
board of directors, governing instruments or policies or affairs of the Company
or its subsidiaries by making, or participating in, a solicitation of proxies or
(C) otherwise seek to influence, advise or direct the vote of any holder of
voting securities in respect of any transaction proposed to the Board by
Investor or any of its Affiliates or in respect of which Investor or any of its
Affiliates is the primary sponsor; provided, that the foregoing shall not apply
in connection with the exercise by Investor or any of its Affiliates of any
rights or remedies expressly set forth in this Agreement, the Certificate of
Determination, the Credit Agreement or the agreements and instruments executed
in connection with any of the foregoing (as the same may be amended or modified
from time to time in accordance with their terms); provided, further, that the
foregoing shall not prevent or otherwise limit Investor or its Affiliates from
proposing such a transaction to the Board or from pursuing or consummating a
going-private or other transaction approved by the Board; provided, further,
that the foregoing shall not restrict the activities of any individuals elected,
designated or nominated by Investor or its Affiliates as directors to the Board
solely in their capacities as such.

5B.     Investor shall not transfer any shares of Series B Preferred Stock or
any shares of Underlying Stock except in a public offering or to one or more
Permitted Transferees.

Section 6.     Miscellaneous.

6A.     Expenses. The Company shall pay all reasonable and documented
out-of-pocket expenses of Investor (including the reasonable fees, disbursements
and other charges of counsel to Investor) incurred in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby.

6B.     Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Investor.

 

8



--------------------------------------------------------------------------------

6C.     Successors and Assigns. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement, express or implied, is intended to confer
any rights or benefits on any persons that are not parties hereto, except as
expressly provided for in this Section 6C. Investor shall be entitled to assign
any of its rights and obligations hereunder, except for Investor’s rights and
obligations under Section 4A, 4E, and 4F, to any Permitted Transferee(s) (with
such Permitted Transferee(s) thereafter constituting the “Investor” hereunder);
provided, that any such assignment shall not be permitted unless (i) Investor
complies with all laws applicable thereto and provides written notice of
assignment to the Company promptly after such assignment is effected and
(ii) such Permitted Transferee agrees in writing to be bound by this Agreement
as if it were a party hereto and bound by all rights and obligations of Investor
hereunder as set forth in this Section 6C.

6D.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

6E.     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts (including via facsimile or electronic transmission), any one
of which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

6F.     Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

6G.     Further Assurances. The parties hereto agree to execute and deliver any
and all papers and documents and to take such further actions, in each case as
may be necessary to complete the transactions contemplated hereby in accordance
with the terms set forth herein.

6H.     Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

6I.     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to Investor and the Company at the addresses
indicated below:

 

9



--------------------------------------------------------------------------------

If to Investor:

PS Holdings of Delaware, LLC - Series A

c/o Golden Gate Private Equity, Inc.

One Embarcadero Center, 39th Floor

San Francisco, CA 94111

Telephone No.:   (415) 983-2700

Fax No.:   (415) 983-2701

Attention:   Joshua Olshansky

E-mail:     jolshansky@goldengatecap.com

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

555 California Street

San Francisco, California 94104

Attention:   David Breach and Stephen Oetgen

Telephone:   (415) 439-1400

Facsimile:   (415) 439-1500

E-mail:   dbreach@kirkland.com and soetgen@kirkland.com

If to the Company:

Pacific Sunwear of California, Inc.

3450 E. Miraloma Avenue

Anaheim, CA 92806

Attention:   Craig Gosselin, SVP and General Counsel

Telephone:   (714) 414-4000

Facsimile:   (714) 414-4294

E-mail:   cgosselin@pacificsunwear.com

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

1888 Century Park East, 21st Floor

Los Angeles, California 90067-1725

Attention:   Alison Ressler

Telephone:   (310) 712-6630

Facsimile:   (310) 712-8800

E-mail:   resslera@sullcrom.com

to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.

 

10



--------------------------------------------------------------------------------

6J.     No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

6K.     Complete Agreement. This Agreement and all counterparts thereto,
embodies the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

6L.     Remedies. The parties hereto agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that the Company and Investor will have the right to seek injunctive relief,
in addition to all of its rights and remedies at law or in equity, to enforce
the provisions of this Agreement. Nothing contained in this Agreement will be
construed to confer upon any Person who is not a signatory hereto or any
successor or permitted assign of a signatory hereto any rights or benefits, as a
third party beneficiary or otherwise.

6M.     Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings (except where otherwise defined in this
Agreement):

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

“Articles of Incorporation” means the Company’s Third Amended and Restated
Articles of Incorporation, as amended from time to time and any certificates of
determination associated therewith.

“Bylaws” means the Company’s Fifth Amended and Restated Bylaws, as amended from
time to time.

“Common Stock Equivalents” means, collectively, any warrant, right or option to
acquire any shares of Common Stock or any security convertible into or
exchangeable for shares of Common Stock.

“control” (including, with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

“Conversion Price” has the meaning ascribed to such term in the Certificate of
Determination.

“Conversion Stock” has the meaning ascribed to such term in the Certificate of
Determination.

 

11



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder.

“Excluded Securities” means (i) Qualifying Employee or Director Stock; (ii) the
Conversion Stock; and (iii) any shares of Common Stock or Common Stock
Equivalents issued as non-cash consideration in connection with any merger,
consolidation, acquisition or similar business combination, provided that if any
such transaction involves an Affiliate of the Company, such transaction is made
on an arms’-length basis and supported by a fairness opinion from an Independent
Financial Expert.

“Fair Market Value” has the meaning ascribed to such term in the Certificate of
Determination.

“Independent Financial Expert” has the meaning ascribed to such term in the
Certificate of Determination.

“Permitted Transferee” shall mean any Person that, after any transfer pursuant
to the terms of Section 6C hereof, will not beneficially own greater than 14.99%
of the Company’s Common Stock.

“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, other entity or government or other agency or
political subdivision thereof.

“Qualifying Employee or Director Stock” means all equity of the Company, or
rights or options related thereto, and any restricted stock and restricted stock
units of the Company issued in the ordinary course of business under any
Company-sponsored employee benefit plan or agreement, any Company-sponsored
director compensation plan or agreement, any employment or consulting agreement,
any employment offer letter or any similar written agreement, and any Common
Stock issued after the date hereof upon exercise of such rights and options.

“Rule 144A” means Rule 144A promulgated under the Securities Act (or any
successor provision), as such rules may be amended from time to time.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Standstill Period” means the period starting on the date hereof and continuing
until such time as the number of shares of Underlying Stock then held by
Investor, together with its Affiliates, is less than 50% of the aggregate number
of shares of Underlying Stock held by Investor, together with its Affiliates,
immediately following the Closing.

“Underlying Stock” means, without duplication, the Conversion Stock plus any
other Common Stock, Common Stock Equivalents or other shares of capital stock of
the Company held by Investor and its Affiliates.

 

12



--------------------------------------------------------------------------------

* * * * *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

INVESTOR:    

COMPANY:

 

PS Holdings of Delaware, LLC - Series A     Pacific Sunwear of California, Inc.
By:         By:     Name:   Joshua Olshansky     Name:   Craig Gosselin Its:  
Manager     Its:   Senior Vice President & General Counsel

{Pacific Sunwear of California, Inc. -

Stock Purchase and Investor Rights Agreement}

 

 

S-1



--------------------------------------------------------------------------------

Exhibit A

(Certificate of Determination)